Citation Nr: 1416837	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  05-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected plantar fasciitis and Achilles tendonitis of the left foot (left foot disability).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected plantar fasciitis and Achilles tendonitis of the right foot (right foot disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran had active duty from May 1983 to December 1998.  

In December 2012, the Board of Veterans' Appeals (Board) denied entitlement to an evaluation in excess of 10 percent for service-connected right foot disability and remanded the issue of entitlement to an evaluation in excess of 10 percent for service-connected left foot disability to the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) for clarification of whether the May 2012 MRI included the left foot and, if not, to obtain an MRI of the left foot.  An MRI of the left foot was subsequently obtained and added to the claims files.

Consequently, there has been substantial compliance with the December 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran appealed the Board's December 2012 denial of entitlement to an evaluation in excess of 10 percent for service-connected right foot disability to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued an Order in December 2013, based on a Joint Motion For Partial Remand (Joint Motion), which vacated the December 2012 Board denial of an evaluation in excess of 10 percent for service-connected right foot disability and returned the case to the Board.

Private records dated in 2013 were added to the claims files along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  

In June 2010, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing has been included in the claims folder.


FINDINGS OF FACT

1.  There is no more than moderate impairment of the left foot prior to March 20, 2013.

2.  There is no more than moderate impairment of the right foot prior to March 20, 2013.  

3.  The evidence beginning March 20, 2013 shows severe impairment of the left foot.

4.  The evidence beginning March 20, 2013 shows moderately severe impairment of the right foot.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left foot disability prior to March 20, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5284 (2013).

2.  The criteria for a disability rating of 30 percent, but no higher, for left foot disability beginning March 20, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5284 (2013).

3.  The criteria for a disability rating in excess of 10 percent for right foot disability prior to March 20, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5284 (2013).

4.  The criteria for a disability rating of 20 percent, but no higher, for right foot disability beginning March 20, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in October 2004 that informed him of the requirements needed to establish entitlement to an increased evaluation.  In compliance with the duty to notify, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the October 2004 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in November 2010 and an MRI was obtained in May 2012 and May 2013, and private medical records in 2013 provide current symptomatology.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report and MRIs obtained in this case are adequate, as they provide information on the relevant symptoms.  There is adequate medical evidence of record to make a determination on the issues denied in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination of the feet has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the June 2010travel board hearing, the Veteran's representative and the acting VLJ's asked the Veteran questions about the relevant symptomatology for the increased rating issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additional relevant medical evidence was subsequently obtained.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran was originally granted service connection for separate disabilities of the feet by rating decision in February 1999 and assigned a 10 percent rating for each foot effective December 26, 1998.  A claim for an increased rating for each foot was received by VA in June 2002.  A September 2003 rating decision denied an increased rating for both feet, and the Veteran timely appealed.  

According to the December 2013 Joint Motion, the December 2012 Board denial of a rating in excess of 10 percent for right foot disability erred when it did not discuss DeLuca v. Brown, 8 Vet. App. 202 (1995) and the applicability of 38 C.F.R. §§ 4.40, 4.45 (2013).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  A 30 percent rating requires severe residuals.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013). 

Treatment reports from the Emory Clinic, dated from September 2001 to January 2004 reveal complaints in September and October 2001 of foot pain that has been going on for many years.  On September 7, 2001, the Veteran stated that the foot pain had increased in severity despite no longer having to wear combat boots or having to go on forced runs.  Less walking had also not helped in easing his pain.  Despite having treatment at VA, his pain had only gotten worse.  The objective examination noted pain over the plantar fascia bilaterally.  He was placed on Naprosyn which did not seem to help very much.

The Veteran complained on VA evaluation in January 2003 of foot pain between the toes and on the top of the foot.  He also noted burning and tingling in both feet since 1996.  Palpation of the plantar aspect of the feet elicited mild discomfort; palpation of the Achilles tendon elicited no discomfort.  X-rays of the feet did not show any abnormality.  Ankle dorsiflexion was to 15 degrees bilaterally and plantar flexion was to 50 degrees bilaterally.  The diagnosis was history of plantar fasciitis, mildly symptomatic.  
According to a July 2004 statement from N.Q.L., M.D., the Veteran had a history of foot pain, diagnosed as plantar fasciitis and Achilles tendonitis.  

According to September and October 2004 medical records from K.B.P., D.P.M., the veteran was given bilateral ankle injections to relieve his tarsal tunnel syndrome.  

The Veteran complained on VA podiatry evaluation in November 2004 of foot pain, 6/10 on a daily basis that increased to 10/10 when he did not wear orthotics.  X-rays of the feet were considered essentially unremarkable, without evidence of fracture, dislocation, or significant soft tissue swelling.  The assessments were symptomatic mild-moderate collapsing pes planus, worse on the left; plantar fasciitis; and metatarsal adductus.

VA treatment reports from August 2005 to March 2006 reveal bilateral plantar fasciitis.  According to a podiatry clinic note for March 2006, the Veteran was seen for biomechanical evaluation and neutral position casting for orthotics because his current orthotics appeared to be worn out.  The assessments included bilateral plantar fasciitis.

The Veteran complained on VA foot evaluation in January 2010 of constant bilateral foot and heel/ankle pain of 7/10.  He noted limitation of motion of the feet and weekly flare-ups that lasted about a day.  He also complained of pain on standing and walking, as well as fatigability.  He was employed full time and had not lost any time from work in the previous year due to his feet.  Physical examination showed evidence of painful motion and tenderness.  There was no swelling, instability, weakness, abnormal weight bearing, or muscle atrophy.  The Veteran had an antalgic gait.  X-rays found no fractures or dislocations, and there were no significant degenerative changes noted bilaterally.  The diagnosis was bilateral plantar fasciitis with Achilles tendonitis.  The examiner reported no significant effect on the Veteran's occupation and no more than moderate effect on his daily activities.  

The Veteran testified at his travel board hearing in June 2010 that his feet had gotten worse over the years and hurt all of the time; that his feet prevented him from doing things with his family, such as playing with his daughter and swimming; and that the foot pain was not helped by medication or steroid injections.

It was concluded in a June 2011 VA compensation and pension note, after review of the claims files and CPRS, that an MRI of the feet was not needed or advisable, as plantar fasciitis is not normally evaluated or diagnosed by MRI.  Based on the findings on VA evaluation in November 2010, it was determined that the Veteran's condition caused mild impairment.

The Veteran complained on VA foot evaluation in November 2011 of foot pain and stiffness while standing or walking.  He was able to stand for 15-20 minutes or walk up to 1.5 miles.  He used an orthotic insert.  He was reported to have a normal gait.  There was evidence of tenderness but no muscle atrophy.  X-rays of the right foot were reported to be normal.  The Veteran was employed full time as an engineering tech and had not lost any time from work in the previous year due to foot disability.  Bilateral plantar fasciitis and Achilles tendonitis were diagnosed.  The disabilities were noted to cause decreased mobility and pain but had no more than a mild effect on daily activities.

It was noted on a May 2012 MRI report that there was no evidence to suggest plantar fasciitis or Achilles tendon injury.  The impression was of a soft tissue injury, possibly soft tissue bursitis.  In response to the February 2012 remand, the examiner concluded that impairment was considered moderate if the term "mild" could not be used.

According to March 20, 2013 treatment reports from The Foot Specialists Group, the Veteran complained of constant progressive bilateral heel pain, which was aggravated by exercise or walking.  Examination revealed normal range of motion of the ankles.  He had an antalgic gait. The left foot displayed pain on palpation of the plantar-central heel, pain to palpation of the plantar-medial heel extending distally along the plantar aspect of the foot, and mid-arch pain.  The right foot showed pain to palpation of the plantar-medial heel extending distally along the plantar aspect of the foot.  Both feet had moderate pain with palpation of the posterior aspect of the heels.  When the Veteran's foot was in dorsiflexion, he had tenderness and the tendon was markedly tight.  Pain was most intense with palpation of the insertional area of the Achilles tendon.  Pain was also elicited upon lateral squeeze of the Achilles where the Achilles inserts to the calcaneus.  The assessments were plantar fasciitis, bilateral, worse on the left and Achilles tendonitis.  There was moderate pain to palpation.  It was noted in April 2013 that there was mild improvement, with current pain of 4/10.  

An April 2013 MRI of the left ankle revealed the impressions of subtle heel pad edema and medial and lateral plantar fascial slip with acute plantar fasciitis.  The findings were considered compatible with inframalleolar peroneal tendinosis.

According to May 2013 treatment reports from Nesin Therapy Services, the Veteran had severely limited dorsiflexion of the left ankle; severely limited eversion of both ankles; decreased bilateral ankle strength; and joint and soft tissue restrictions in the feet and ankles, left much greater than right.  He was taking Lyrica.  

To warrant a schedular rating in excess of 10 percent for foot disability under Diagnostic Code 5284, there would need to be evidence of more than moderate foot impairment.  The above evidence, however, does not show symptomatology indicative of more than moderate impairment for either foot prior to March 20, 2013.  Foot impairment was considered mild in June 2011, which was changed to moderate in May 2012 to conform to the rating schedule.  X-rays of the right foot in November 2011 were considered normal, and the MRI findings did not show plantar fasciitis or Achilles tendon injury.  When seen in November 2011, the Veteran was employed full time as an engineering tech and had not lost any time from work in the previous year due to his foot disability.    

The Board would note, however, that there is recent evidence on file that the Veteran's bilateral foot disability increased in severity beginning with the March 20, 2013 private treatment report, when the Veteran complained of constant progressive bilateral heel pain, aggravated by activity.  The Veteran had an antalgic gait and bilateral plantar fasciitis, worse on the left.  When examined in May 2013, the Veteran had severely limited dorsiflexion of the left ankle; severely limited eversion of both ankles; decreased bilateral ankle strength; and joint and soft tissue restrictions in the feet and ankles, left much greater than right.  

Based on the above, the Board finds that, under the criteria of Diagnostic Code 5284 and DeLuca, there is severe impairment of the left foot and moderately severe impairment of the right foot beginning on March 20, 2013.  Consequently, a 30 percent rating is warranted for the left foot and a 20 percent rating is warranted for the right foot beginning on March 20, 2013.  The 30 percent rating assigned for the left foot is the maximum schedular rating assigned for impairment of the foot absent loss of use, which is not shown in this case.  A rating in excess of 20 percent for the right foot is not warranted because severely limited dorsiflexion was reported for the left foot but not for the right foot, and the veteran indicated in May 2013 that the left foot was much worse than the right foot.

A higher rating is not warranted for either foot disability under another diagnostic code for the foot, as the Veteran's service-connected foot disabilities do not include acquired flatfoot, pes cavus, or malunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, and 5283 (2013).

The Board must determine the value of all evidence submitted, including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his foot symptoms, and his complaints have been taken into consideration in granting the increased ratings above.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  

However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected foot disabilities have been granted increased ratings and his current  symptomatology of pain and decreased motion are contemplated and reasonably described by the rating criteria of Diagnostic Code 5284, as discussed above.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that either of the Veteran's foot disabilities presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  In fact, the evidence indicates that the Veteran is working full time.  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a claim for TDIU has not been raised during the period in question, as the Veteran was working.


ORDER

An evaluation in excess of 10 percent for left foot disability prior to March 20, 2013 is denied.  

An evaluation of 30 percent for left foot disability beginning March 20, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for right foot disability prior to March 20, 2013 is denied.  

An evaluation of 20 percent for right foot disability beginning March 20, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


